Fitzsimons, Ch. J.
The defendant was regularly discharged in bankruptcy. Prior to his discharge, a judgment was obtained in this court against him. More than one year after such discharge was granted, he applied to have said judgment against him discharged. His motion should have been granted, without costs. It was error to grant this motion only upon the payment; it should have been granted unconditionally.
Order reversed, with ten dollars costs, and motion granted, with- • out costs.
Conlan, J., concurs.
Order reversed, with ten dollars costs, and motion granted, without costs.